McCarthy, J.
We do not think that there is anything in the question of jurisdiction. It is admitted, I take from an examination of this case, that the plaintiff was a broker in the ordinary " sense, and that the party to whom these bonds were offered for sale and who accepted the same were able, competent and willing to purchase.
The only question here is, what was the plaintiff in law to do in this transaction, in' order that he might be entitled to his commission.
We think the employment being admitted that, upon the pro- ' duction of a person or party ready, willing and able to buy at the terms and arrangements as specified by the vendor, is enough to entitle the broker to his commission even if the sale is not consummated, provided this, does not occur thereafter by reason of any act of the broker.
While the case is not. as clearly presented as it might be, we-think it is sufficient, the question being disposed of to affirm this judgment. It is,-therefore, • affirmed, with costs.
Conlan. and O’Dwyer, JJ., concur.
Judgment affirmed, with costs.